Citation Nr: 0534823	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-19 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for lymphoma, left 
ischial tuberosity.

3.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.    

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in December 2004.  A 
transcript of his testimony has been associated with the 
claims file.  

The issues of entitlement to service connection for bilateral 
hearing loss, lymphoma, left ischial tuberosity and 
sarcoidosis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran seeks service connection for hearing loss, 
lymphoma and sarcoidosis.  

At his hearing, the veteran testified that his private 
physician, Dr. Russell Drozdiak, treated him for hearing loss 
and that he had hearing tests at Indian River or Indiana 
Regional Hospital.  However, these records are not present in 
the claims file.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2005).  

Additionally, the veteran initially asserted that the 
disabilities of lymphoma and sarcoidosis were incurred as a 
result of exposure to Agent Orange.  The veteran served in 
the waters of Vietnam, during the Vietnam era, but not in 
country.  

During the pendency of the appeal, the veteran offered an 
alternate theory of entitlement to service connection for 
lymphoma and sarcoidosis.  Essentially, the veteran asserts 
that he was exposed to asbestos during service aboard the USS 
America during the time spent in the dry dock at Norfolk, 
Virginia before they left for Vietnam waters.  The RO has not 
addressed these contentions.  

The Board notes that with regard to all claimed disorders, VA 
must also ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in adjudicating claims for benefits, 
VA must ascertain if there is any basis upon which to develop 
or grant the claim at issue based upon any theory of 
entitlement).  

Additional development is therefore necessary.  Accordingly, 
the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
hearing loss, sarcoidosis, and/or 
lymphoma, including Dr. Russell Drozdiack 
and Indian River or Indiana Regional 
hospital.  After obtaining any necessary 
authorization from the veteran, the 
RO/AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  
These records should be associated with 
the claims file.

3.  After the completion of #'s 1 and 2 
above, and any other development deemed 
appropriate, including, but not limited 
to VA examinations, if necessary, the 
RO/AMC should readjudicate the claim, to 
include consideration as to the 
applicability of 38 C.F.R. §§ 3.307, 
3.309 with regard to asbestos exposure.  
See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in adjudicating 
claims for benefits, VA must ascertain if 
there is any basis upon which to develop 
or grant the claim at issue based upon 
any theory of entitlement).  If any such 
action does not favorably resolve the 
claim, the RO/AMC shall issue the veteran 
a Supplemental Statement of the Case, 
providing him with the laws and 
regulations relevant to his claim, and to 
include in detail a comprehensive 
statement of reasons and bases for the 
denial of the veteran's claim.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


